Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 24, 1969, convicting him of reckless endangerment in the second degree (Penal Law, § 120.20), upon a jury verdict, and imposing sentence. Judgment affirmed. In our opinion, section 120.20. of the Penal Law is not unconstitutionally, vague and indefinite (cf. People v. Eckert, 2 N Y 2d 126). Reversal is not required because of the prosecutor’s comments in summation, to which no objections were taken (cf. People v. Lee, 4 A D 2d 770, affd. 4 N Y 2d 843, cert. den. 358 U. S. 845; People v. Tuzio, 13 A D 2d 842, affd. 10 N Y 2d 1020). Defendant’s other contentions have *567been examined and we find them untenable. Beldock, P. J., Christ, Brennan, Rabin and Kleinfeld, JJ., concur.